DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 2/16/2021 have been entered.  In the amendment, the specification has been amended.  Claims 1 and 7 have been amended.  Claim 9 has been cancelled. 
The objection to the specification has been withdrawn. 
The objections to claim 9 have been rendered moot by the cancellation of that claim. 
The rejections of claim 9 under 35 U.S.C. § 112(a) have been rendered moot by the cancellation of that claim. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 8-12, filed 2/16/2021, with respect to the rejections of claims 1-7 and 10-12 under 35 U.S.C. §§ 112(a) and 103  have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-7 and 10-12 under 35 U.S.C. §§ 112(a) and 103  have been withdrawn. 

Allowable Subject Matter
Claims 1-7 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a light detection and ranging (LiDAR) system comprising: a light emitter configured to emit first lights of different wavelengths in a vertical scan; a lens configured to converge second lights that are reflected from objects on which the first lights are emitted; a light filter comprising an active-type device configured to adjust a transmission central wavelength of the active-type device to the different wavelengths of the first lights emitted from the light emitter; a controller configured to: set a wavelength of light to be emitted; apply a light emission starting signal to the light emitter so that the light emitter emits the light of the set wavelength; adjust the light transmission central wavelength of the light filter to the set wavelength; in the vertical scan, detect whether a current scanning angle of the emitted light with respect to a horizontal axis of the light emitter is within a preset range; based on the current scanning angle being detected to be within the preset range, maintain a present scanning state of the light emitter; and based on the current scanning angle being detected to be outside the preset range, reset, to a new wavelength, the wavelength of the light to be emitted; and a detector configured to detect the first lights emitted from the light emitter, and obtain information about the objects. 
Independent claim 7 recites a method of operating a light detection and ranging (LiDAR) system, the method comprising: setting a wavelength of light to be emitted; applying a light emission starting signal to a light emitter so that the light emitter emits the light of the set wavelength; adjusting a light transmission central wavelength of a light filter to the set wavelength; in a vertical scan, detecting whether a current scanning angle of the emitted light with respect to a horizontal axis of the light emitter is within a preset range; based on the current scanning angle being detected to be within the preset range, maintaining a present scanning state of the light emitter; and based on the current scanning angle being detected to be outside the preset range, resetting, to a new wavelength, the wavelength of the light to be emitted. 
The claimed limitations as recited in combination in independent claim 1 and as recited in combination in independent claim 7 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, DeAntonio et al. (US 2014/0158870), teaches a light detection and ranging (LiDAR) system comprising: a light emitter configured to emit lights of different wavelengths; a lens configured to converge second lights that are reflected from objects on which the lights are emitted; a light filter comprising an active-type device configured to adjust a transmission central wavelength of the active-type device to the different wavelengths of the lights that are emitted from the light emitter; and a detector configured to detect light from the light emitter, and obtain information about the objects. 
Another prior art reference, Swanson (US 2014/0376001), teaches an optical phased array useful in detection and ranging systems, and an electronics module including processing components. 
Another prior art reference, Geiger (US 5,377,219), teaches airborne laser control, particularly with respect to wavelength. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1 and as recited in combination in independent claim 7. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645